Citation Nr: 1044573	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  07-09 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his nephew


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from June 1959 to May 1961.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of October 2006 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A Travel Board hearing in front of the undersigned Veterans Law 
Judge was held in January 2009.  A transcript of the hearing has 
been associated with the claim file.

In December 2009, the Board remanded the claim for further 
development. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant seeks service connection for hypertension.  In 
December 2009, the Board remanded the claim for an examination 
and opinion by a physician regarding the etiology of the 
appellant's hypertension.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that the Board is obligated by law to ensure that the RO 
complies with its directives; and where the remand orders of the 
Board are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).

At the time of the remand, the Board noted that service treatment 
records showed an impression of moderate hypertension in January 
1960, with a blood pressure reading of 152/80.  Post-service 
treatment records showed he was currently diagnosed with 
hypertension and had been treated for the same since 1979.  At 
the hearing of August 2009, the appellant testified that he had 
been treated continuously for hypertension since 1964.

Pursuant to the December 2009 remand, the appellant was afforded 
a VA examination in January 2010.  The examiner noted in the 
examination report that the claim file had been reviewed in 
detail.  The examiner, though, noted that the appellant did not 
have a diagnosis of hypertension in service.  However, as noted 
above, service treatment records (STR) did show an impression of 
moderate hypertension in January 1960.  

The Court has held that a medical opinion is inadequate when 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 
177, 180 (1995).  A medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 
458, 461 (1993).  Once the Board has undertakes efforts to 
provide an examination when developing a claim, the examination 
must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  Accordingly, the Board finds the January 2010 
examination to be inadequate and on remand the appellant should 
be afforded a new VA new examination. 

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  The examiner who conducted the January 
2010 examination should be asked to 
provide a supplemental opinion as to the 
significance, if any, of the STR which 
shows the impression of moderate 
hypertension, to the current diagnosis of 
hypertension.   If that examiner is no 
longer available, the file should be 
forwarded to an appropriate examiner for 
this opinion, or, if deemed necessary, 
schedule another VA examination for this 
opinion.  The claim file must be made 
available to the examiner and must be 
reviewed by the same.  The examiner should 
specifically address whether the currently 
diagnosed hypertension is related to the 
impression in service of moderate 
hypertension in January 1960.  The 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the appellant's 
hypertension is etiologically related to 
the appellant's military service, 
including the moderate hypertension noted 
in service.  A complete rationale for any 
opinion rendered must be provided.

2.  After taking any further development 
deemed appropriate, the RO/AMC should re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted in full, the 
appellant and representative should be 
provided a supplemental statement of the 
case and afforded an opportunity to 
respond before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


